Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 1 of 24 PAGEID #: 7




                      EXHIBIT A
              Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 2 of 24 PAGEID #: 8




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                               ELECTRONICALLY FILED
                              June 26, 2020 12:39 PM
                                   AFTAB PUREVAL
                                  Clerk of Courts
                              Hamilton County, Ohio
                                CONFIRMATION 958712


    CASCO MANUFACTURING                                                       A 2002336
        SOLUTIONS INC
             vs.
       JAMES B MOORE



  FILING TYPE: WRITTEN REQUEST FOR SERVICE (CERTIFIED
                         MAIL)
                                          PAGES FILED: 1




                                                     EFR200




                                                                                              EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / WRS
              Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 3 of 24 PAGEID #: 9



                                              COURT OF COMMON PLEAS
                                              HAMILTON COUNTY, OHIO

                                 REQUEST AND INSTRUCTIONS FOR ORDINARY MAIL SERVICE




                Casco Manufacturing Solutions, Inc.              INSTRUCTIONS TO THE CLERK
                            Plaintiff

                              -vs-                               CASE NUMBER:




                  James B. Moore, et al.
                            Defendant



              IF SERVICE OF PROCESS BY CERTIFIED MAIL IS RETURNED BY THE POSTAL
              AUTHORITIES WITH AN ENDORSEMENT OF “REFUSED” OR “UNCLAIMED” AND IF THE
              CERTIFICATE OF MAILING CAN BE DEEMED COMPLETE NOT LESS THAN FIVE (5) DAYS
              BEFORE ANY SCHEDULED HEARING, THE UNDERSIGNED WAIVES NOTICE OF THE
              FAILURE OF SERVICE BY THE CLERK AND REQUESTS ORDINARY MAIL SERVICE IN
              ACCORDANCE WITH CIVIL RULE 4.6 (C) OR (D) AND CIVIL RULE 4.6 (E).



                                                      Joshua M. Smith
                                                      ATTORNEY OF RECORD        (TYPE OR PRINT)



              6/26/2020                               /s/ Joshua M. Smith
              DATE                                    ATTORNEY’S SIGNATURE




                                                                                              EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / WRS
              Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 4 of 24 PAGEID #: 10




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                 COMMON PLEAS DIVISION

                                ELECTRONICALLY FILED
                               June 26, 2020 12:39 PM
                                    AFTAB PUREVAL
                                   Clerk of Courts
                               Hamilton County, Ohio
                                 CONFIRMATION 958712


    CASCO MANUFACTURING                                                         A 2002336
        SOLUTIONS INC
             vs.
       JAMES B MOORE



       FILING TYPE: INITIAL FILING (IN COUNTY) WITH JURY
                            DEMAND
                                          PAGES FILED: 13




                                                      EFR200




                                                                                               EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
                 Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 5 of 24 PAGEID #: 11




                                       IN THE COURT OF COMMON PLEAS
                                           HAMILTON COUNTY, OHIO

            CASCO MANUFACTURING                                  :   Case No. ___________
            SOLUTIONS, INC.,                                     :
            3111 Spring Grove Avenue                             :   Judge ______________
            Cincinnati, Ohio 45225                               :
                                     Plaintiff,                  :
                                                                 :
            v.                                                   :
                                                                 :
            JAMES B. MOORE                                       :   COMPLAINT FOR BREACH OF
            4267 Clarks Run Road                                 :   CONTRACT, USURPATION OF
            Maysville, Kentucky 41056                            :   CORPORATE OPPORTUNITY,
                                                                 :   MISAPPROPRIATION OF TRADE
            And                                                  :   SECRETS, and CIVIL CONSPIRACY
                                                                 :
            PATIENTECH, LLC                                      :   JURY DEMAND ENDORSED
            c/o ROBERT GOLDEN                                    :   HEREON
            13470 Rosehawk Drive                                 :
            Morning View, Kentucky 41063                         :
                                                                 :
                                           Defendants.           :


                    Now comes Plaintiff CASCO Manufacturing Solutions, Inc. (“Casco” or “Plaintiff”), by

           and through counsel, and for its complaint against Defendants James B. Moore (“Moore”) and

           PatienTech, LLC (“PatienTech”) (collectively, “Defendants”), and states as follows:


                                              NATURE OF THE ACTION

           1.       Plaintiff Casco seeks damages for breach of contract, usurpation of corporate opportunities,

           misappropriation of trade secrets, tortious interference with contract and business relationships,

           and conspiracy against Moore, a former employee of Casco, and PatienTech, Moore’s new

           employer.

           2.       Casco is an Ohio corporation that is engaged in the business of the manufacturing,

           distribution, and sale of a wide variety of specialty products ranging from specialty and medical



                                                             1

                                                                                                     EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
                Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 6 of 24 PAGEID #: 12




           mattresses and upholstered products, to grill covers and specialty bedding, to military gear and

           EMT supplies.

           3.      Upon information and belief, Moore is an individual who is a resident of the State of

           Kentucky and who was employed by Casco from December 19, 1996 to January 17, 2019.

           4.      According to its public website, PatienTech, LLC is a diversified sensor technology

           company which manufactures and markets sensors and sensor-enabled products using its patented

           smart fabric material.

           5.      PatienTech is a Delaware limited liability company which, upon information and belief,

           has business dealings and contacts in Ohio and Kentucky.

           6.      This Court possesses subject matter jurisdiction because the amount in controversy exceeds

           the minimum jurisdictional threshold for this Court. Personal jurisdiction exists and venue is

           appropriate in this Court because all or part of the claim for relief arose in this county and Moore

           was employed by Casco in this county.

                                             FACTUAL ALLEGATIONS

           7.      From approximately December 19, 1996 through January 17, 2019, Defendant Moore held

           the position of Director of Operations with Casco.

           8.      At the time that Moore began his employment with Casco, he executed a Non-Competition,

           Non-Disclosure and Non-Solicitation Agreement (the “Non-Compete Agreement”) with Casco. A

           copy of the Non-Compete Agreement is attached as Exhibit A. Moore was hired effective

           December 19, 1996.

           9.      As part of the Non-Compete Agreement, Moore agreed to and acknowledged the existence

           of Casco’s Trade Secrets, including its customer lists, supplier lists, special methods of doing

           business and other processes, formula, patterns, devices and compilations of information which



                                                            2

                                                                                                    EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
                 Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 7 of 24 PAGEID #: 13




           are used by Casco and which give Casco an advantage over competitors who do not have access

           to such lists, methods, processes, formula, patterns, devices and compilations.

           10.      Moore also acknowledged in the Non-Compete Agreement that Casco has a legitimate

           right and business need to protect its Trade Secrets, and that keeping Casco’s Trade Secrets

           confidential is essential to the growth and stability of Casco.

           11.      Paragraph 5 of the Non-Compete Agreement provides that “Employee shall keep all of

           Employer’s Trade Secrets in strict confidence and shall not directly or indirectly reveal or disclose

           to any third party nor make use of for his own benefit, all or any potion of Employer’s Trade

           Secrets. The restrictions set forth in this paragraph 5 shall apply during the period of Employee’s

           employment with Employer and for a period of four (4) years following the termination of said

           employment, whether voluntary or involuntary.”

           12.      Paragraph 6 of the Non-Compete Agreement provides that, “[d]uring the period of his

           employment with Employer and for a period of twelve (12) months following the termination of

           Employee’s employment with Employer, whether voluntary or involuntary, Employee shall not

           directly or indirectly compete with Employer, nor shall Employee engage or participate in any

           business activities or be associated with any business (whether as a proprietor, owner, partner,

           joint venture, employer, employee, manager, agent, consultant, officer, director or in any other

           capacity) which is competitive in any substantial respect with the business of Employer.”

           13.      The restrictions set forth in Paragraph 6 apply to “the geographical area located with a

           seventy-five (75) mile radius of Fountain Square in downtown Cincinnati, Ohio.”

           14.      During the over 20 years that Moore was employed by Casco, Moore was trained on, and

           had access to, Casco’s Trade Secrets and other confidential information, including, but not limited




                                                             3

                                                                                                     EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
                 Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 8 of 24 PAGEID #: 14




           to, Casco’s customer lists, supplier lists, special methods of doing business and other processes,

           formulas, patterns, devices, and compilations of information.

           15.      Casco incurred extensive time, effort, and expense in creating, acquiring and maintaining

           its Trade Secrets and has a legitimate business interest in protecting its confidential and Trade

           Secret information from disclosure.

           16.      Moore notified Casco in 2018 that he intended to retire from Casco on January 17, 2019.

           17.      In the approximately twelve (12) months prior to Moore’s purported retirement from

           Casco, Moore had significant and extensive contact with PatienTech and its current CEO, Robert

           Golden.

           18.      Mr. Golden reached out to Casco in an effort to enter into a business venture for the

           manufacturing and sale of mattress bladders for PatienTech’s products, in particular certain

           smartbeds which PatienTech intended to produce for sale.

           19.      On behalf of Casco and in his position as the Director of Operations, Moore communicated

           extensively with Mr. Golden regarding Casco’s ability to manufacture the smartbed bladders,

           including providing Mr. Golden with the processes in which Casco would manufacture the

           bladders, the equipment necessary to perform the manufacturing, and the approximate cost per

           bladder.

           20.      On January 4, 2019, Moore communicated an offer to PatienTech for the production of the

           smartbed bladders, including the purchase of necessary equipment, cost for production of each

           bladder, quotes for tooling related to bladder production, and amounts required to begin

           production.

           21.      Mr. Golden responded that same day, indicating that the parties were “certainly closer to

           the ball park,” and that he would “run this past our guys and see what they think.”



                                                            4

                                                                                                   EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
                 Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 9 of 24 PAGEID #: 15




           22.      Moore and Mr. Golden had further communications with follow-up questions, and the

           negotiations were leading toward an agreement between the parties.

           23.      On January 17, 2019, the same day as Moore’s purported retirement, Mr. Golden e-mailed

           Moore the following:


                           Hi Jim,

                           This is helpful.

                           Thanks!

                           We have to work the numbers on our side and make a decision.

                           Do you have any info on lead times after we give the OK?
                           I assume it would take some weeks before the machine was installed and
                           ready to go.

                           We will also have to draft a purchase agreement for the machine and a
                           supply agreement embodying the terms we’ve discussed.

                 24. Moore responded that same day, informing Mr. Golden that he was retiring from Casco.

                 25. In response, Mr. Golden inquired to Moore as to whether he would be available for

                    “consulting gigs” and asked that Moore call him and “fill me in on your plans. [T]ext if

                    you don’t get through.”

                 26. Upon information and belief, in or about the Spring or Summer of 2019, Moore became

                    employed as a consultant for PatienTech, LLC, and began taking steps to divert the

                    corporate opportunity for the manufacturing of PatienTech’s smartbed bladders from

                    Casco to himself.

                 27. This diversion involved Moore taking steps to open and run a manufacturing facility in

                    Maysville, Kentucky, within a 75 mile radius of downtown Cincinnati, in order to produce




                                                           5

                                                                                                  EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 10 of 24 PAGEID #: 16




                  the smartbed bladders under an arrangement similar to that which Casco proposed to

                  PatienTech.

              28. Maysville, Kentucky is approximately 66 miles from Fountain Square in downtown

                  Cincinnati, well within the geographic restrictions set forth in the Non-Compete

                  Agreement.

              29. Upon information and belief, PatienTech hired and continued to employ Moore with

                  knowledge of Moore’s statutory and contractual obligations to Casco as set forth in the

                  Non-Compete Agreement.

              30. Upon information and belief, Moore disclosed Casco’s confidential Trade Secrets and

                  other valuable business information to PatienTech in violation of the Non-Compete

                  Agreement and Ohio law.

              31. Upon information and belief, PatienTech and Moore misappropriated Casco’s Trade

                  Secrets in violation of Ohio law.

              32. Moore usurped a corporate opportunity which was rightfully owed to Casco, in violation

                  of his fiduciary duties to Casco as its Director of Operations.

              33. Upon information and belief, PatienTech employed Moore to engage in competition or

                  attempted competition with Casco for the production of smartbed bladders, within the

                  covered geographic area.

                                      COUNT I – BREACH OF CONTRACT

              34. Casco incorporates the allegations of the preceding paragraphs as if fully set forth herein.

              35. Moore entered into the Non-Compete Agreement with Casco.

              36. Casco fully complied with the terms of the Non-Compete Agreement.




                                                            6

                                                                                                    EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 11 of 24 PAGEID #: 17




              37. As a result of: i) Moore’s use and/or disclosure of Casco’s Trade Secrets to PatienTech;

                  and ii) engagement and participation in business activities which are competitive in

                  substantial respects to the business of Casco, Moore has breached his Non-Compete

                  Agreement with Casco.

              38. As a direct and proximate result of Moore’s breach, Casco has been damaged in an amount

                  to be determined at trial, but in excess of $25,000.00.

                        COUNT II – USURPATION OF CORPORATE OPPORTUNITY

              39. Casco incorporates the allegations of the preceding paragraphs as if fully set forth herein.

              40. As Casco’s Director of Operations, Moore owed a fiduciary obligation to Casco.

              41. As the Director of Operations, Moore acquired knowledge and information of a business

                  opportunity with PatienTech, in the line of Casco’s business.

              42. Such opportunity was advantageous to Casco and Casco was financially able to accept the

                  opportunity and make the advantageous acquisition with PatienTech.

              43. Moore misappropriated the business opportunity with PatienTech for himself, in violation

                  of his fiduciary obligations to Casco.

              44. As a direct and proximate result of Moore’s actions, Casco has been damaged in an amount

                  to be determined at trial, but in excess of $25,000.00.

                       COUNT III – TORTIOUS INTERFERENCE WITH CONTRACT

              45. Casco incorporates the allegations of the preceding paragraphs as if fully set forth herein.

              46. Casco and Moore are parties to the Non-Compete Agreement.

              47. Defendant PatienTech had knowledge of the Non-Compete Agreement between Casco and

                  Moore.




                                                           7

                                                                                                    EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 12 of 24 PAGEID #: 18




              48. PatienTech continued to employ Moore and utilize Casco’s Trade Secrets with knowledge

                  that such employment and use was in breach of the Non-Compete Agreement with Casco

                  and in contravention of Ohio law.

              49. As a direct result of PatienTech’s tortious interference, Casco has been damaged in an

                  amount to be determined at trial, but in excess of $25,000.00.

              50. PatienTech’s actions were willful and malicious, entitling Casco to an award of punitive or

                  exemplary damages, plus attorney’s fees, costs, and expenses as provided for in O.R.C.

                  §2315.21.

                          COUNT IV – MISAPPROPRIATION OF TRADE SECRETS

              51. Casco incorporates the allegations of the preceding paragraphs as if fully set forth herein.

              52. During his employment with Casco, Moore has access to and acquired Casco’s Trade

                  Secrets, including but not limited to customer lists, supplier lists, special methods of doing

                  business and other processes, formula, patterns, devices and compilations of information

                  which are used by Casco and which give Casco an advantage over competitors who do not

                  have access to such lists, methods, processes, formula, patterns, devices and compilations.

              53. This information constitutes trade secrets under the Ohio Uniform Trade Secrets Act,

                  Sections 1333.61 through 1333.69 of the Ohio Revised Code.

              54. Casco’s Trade Secrets derive independent economic value, actual or potential, from not

                  being generally known to, and not being readily ascertainable by proper means by, other

                  persons who can obtain economic value from their disclosure or use.

              55. Casco has taken and continues to take, reasonable efforts to maintain the secrecy of its

                  Trade Secrets.




                                                            8

                                                                                                     EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 13 of 24 PAGEID #: 19




              56. Upon information and belief, Moore and PatienTech have willfully and maliciously

                  misappropriated Casco’s Trade Secrets.

              57. Pursuant to O.R.C. § 1333.63(B), Casco is entitled to an award of punitive or exemplary

                  damages in an amount not exceeding three times Casco’s compensatory damages.

              58. Moore’s use of Casco’s Trade Secrets outside the terms of his employment and his

                  disclosure to PatienTech constitute a misappropriation of Casco’s Trade Secrets as set forth

                  in O.R.C. § 1333.61(B).

              59. Pursuant to the Non-Compete Agreement and statutory and common law, Defendants have

                  a duty to maintain the secrecy of Casco’s Trade Secrets.

              60. As a direct and proximate result of Defendants’ misappropriation, Casco has been damaged

                  in an amount to be determined at trial, but in excess of $25,000.00.


                                        COUNT V – CIVIL CONSPIRACY

              61. Casco incorporates the allegations of the preceding paragraphs as if fully set forth herein.

              62. Upon information and belief, and as outlined herein, Moore and PatienTech conspired and

                  acted in concert and participation with one another to willfully and maliciously: breach

                  Moore’s Non-Compete Agreement with Casco, misappropriate Casco’s Trade Secrets and

                  confidential information, and to usurp Casco’s corporate opportunity with PatienTech.

              63. As a direct and proximate result of the civil conspiracy, Casco has been damaged in an

                  amount to be determined at trial, but in excess of $25,000.00.

              64. As a direct and proximate result of the conspiracy to breach the Non-Compete Agreement,

                  the Defendants are jointly liable for all contractual damages suffered by Casco.




                                                           9

                                                                                                     EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 14 of 24 PAGEID #: 20




              65. Defendants’ conduct was willful and malicious. As a result, Casco is entitled to punitive

                  or exemplary damages, plus attorney’s fees, costs, and expenses as provided for in O.R.C.

                  §2315.21.

              66. As a result of the conspiracy, Defendants are jointly and severally liable for all claims

                  raised, including all claims for punitive damages and attorneys’ fees.

                                               RELIEF REQUESTED

                  WHEREFORE, Plaintiff CASCO Manufacturing Solutions, Inc. prays for monetary relief

           and judgment against Defendants James Moore and PatienTech, LLC, in the following manner:

              A. As to Count One, an award of compensatory damages in favor of Casco and against

                  Moore in an amount to be determined at trial, but in excess of $25,000.00.

              B. As to Count Two, an award of compensatory damages in favor of Casco and against

                  Moore in an amount to be determined at trial, in excess of $25,000.00.

              C. As to Count Three, an award of compensatory damages in favor of Casco and against

                  PatienTech in an amount to be determined at trial, but in excess of $25,000.00, plus

                  punitive or exemplary damages and attorney’s fees for PatienTech’s willful and

                  malicious conduct.

              D. As to Count Four, an award of compensatory damages in favor of Casco and against

                  Moore and PatienTech in an amount to be determined at trial, but in excess of

                  $25,000.00, plus an award of punitive or exemplary damages in an amount not exceeding

                  three times Casco’s compensatory damages pursuant to O.R.C. §1333.63(B).

              E. As to Count Five, an award of compensatory damages in favor of Casco and against

                  Moore and PatienTech in an amount to be determined at trial, but in excess of




                                                          10

                                                                                                   EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 15 of 24 PAGEID #: 21




                  $25,000.00, plus an award of punitive or exemplary damages and attorney’s fees for

                  Defendants’ willful and malicious conduct.

              F. All other legal or equitable relief that the Court deems warranted, including damages,

                  injunctive relief, disgorgement of all profits, punitive damages, prejudgment and post-

                  judgment interest, and attorney’s fees and costs of this action.

                                                         Respectfully submitted,

                                                         /s/ Joshua M. Smith
                                                         Joshua M. Smith (0092360)
                                                         STAGNARO, SABA
                                                         & PATTERSON CO., L.P.A.
                                                         2623 Erie Avenue
                                                         Cincinnati, Ohio 45208
                                                         (513) 533-6715
                                                         (513) 533-2711 (fax)
                                                         jms@sspfirm.com
                                                         Attorney for Plaintiff


                                          DEMAND FOR TRIAL BY JURY

                  Plaintiff demands a jury on all issues triable to a jury.

                                                         Respectfully submitted,

                                                         /s/ Joshua M. Smith
                                                         Joshua M. Smith (0092360)


                                               PRAECIPE TO CLERK

                   Please serve the named Defendants by certified mail, return receipt requested, at the
           above-listed addresses. If service of process by certified mail is returned by the postal authorities
           with an endorsement of “refused” or “unclaimed” and if the certificate of mailing can be deemed
           complete not less than five (5) days before any scheduled hearing, the undersigned waives notice
           of the failure of service by the clerk and requests ordinary mail service in accordance with Civil
           Rule 4.6(C) or (D) and Civil rule 4.6(E).

                                                         /s/ Joshua M. Smith
                                                         Joshua M. Smith (0092360)



                                                            11

                                                                                                     EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 16 of 24 PAGEID #: 22




                                                                                               EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
                                     Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 17 of 24 PAGEID #: 23




                                                                                                                       EXHIBIT A
                        E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / IFIJ
Powered by TCPDF (www.tcpdf.org)
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 18 of 24 PAGEID #: 24




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                               ELECTRONICALLY FILED
                              June 26, 2020 12:39 PM
                                   AFTAB PUREVAL
                                  Clerk of Courts
                              Hamilton County, Ohio
                                CONFIRMATION 958712


    CASCO MANUFACTURING                                                        A 2002336
        SOLUTIONS INC
             vs.
       JAMES B MOORE



                           FILING TYPE: CLASSIFICATION
                                          PAGES FILED: 1




                                                     EFR200




                                                                                           EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / CLSS
                  Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 19 of 24 PAGEID #: 25




         COURT OF COMMON PLEAS                       CLASSIFICATION FORM                   AFTAB PUREVAL
         HAMILTON COUNTY, OHIO                                                               CLERK OF COURTS
                                                      WWW.COURTCLERK.ORG



    CASE NUMBER:                                  PLAINTIFF:

    PURSUANT TO SUPERINTENDENCE RULE 4, THIS CASE WAS ORIGINALLY FILED AND DISMISSED

    UNDER CASE NUMBER:                                  BY JUDGE

    PLEASE INDICATE CLASSIFICATION INTO WHICH THIS CASE FALLS (please only check one):
    [     ]   Other Tort – C360                                        [    ] Other Civil – H700-34
          ]   Personal Injury – C310                                       ] Appropriation – H710
          ]   Wrongful Death – C320                                        ] Accounting – H720
          ]   Vehicle Accident –           C370                            ] Beyond Jurisdiction –730
                                                                           ] Breach of Contract – 740
    [     ]   Professional Tort – A300                                     ] Cancel Land Contract – 750
          ]   Personal Injury – A310                                       ] Change of Venue – H760
          ]   Wrongful Death – A320                                        ] Class Action – H770
          ]   Legal Malpractice – A330                                     ] Convey Declared Void – H780
          ]   Medical Malpractice – A340                                   ] Declaratory Judgment – H790
                                                                           ] Discharge Mechanics Lien – H800
    [     ] Product Liability – B350                                       ] Dissolve Partnership – H810
          ] Personal Injury – B310                                         ] CONSUMER SALES ACT (1345 ORC) – H820
          ] Wrongful Death – B320                                           ] Check here if relief includes declaratory
                                                                               judgment, injunction or class action
          ] Worker's Compensation                                              recovery – H825
            Non-Compliant Employer – D410                                   ] Habeas Corpus – H830
          ~ Appeal – D420                                                    ] Injunction – H840
                                                                            ] Mandamus – H850
          ] Administrative Appeals – F600                                    ] On Account – H860
            Appeal Civil Service – F610                                      ] Partition – H870
         ~ Appeal Motor Vehicle – F620                                       ] Quiet Title – H880
         ~ Appeal Unemployment – F630                                        ] Replevin – H890
         ~ Appeal Liquor – F640                                              ] Sale of Real Estate – H900
            Appeal Taxes – F650                                              ] Specific Performance – 910
            Appeal Zoning – F660                                             ] Restraining Order – H920
                                                                             ] Testimony – H930-21
     [    ] Certificate of Qualification – H600                              ] Environmental – H940
                                                                             ] Cognovit – H950
                                                                             ] Menacing by Stalking – H960
                                                                                     ] Repo Title – Transfer of Title Only – 970
                                                                                     ] Repo Title – With Money Claim – H980
                                                                             ] Injunction Sexual Predator – 990
                                                                             ] SB 10 – Termination – H690
                                                                             ] SB 10 – Reclassification – H697



    DATE:                                          ATTORNEY (PRINT):

                                                   OHIO SUPREME COURT NUMBER:
    Revised 01/02/2017
                                                                                                                EXHIBIT A
E-FILED 06/26/2020 12:39 PM / CONFIRMATION 958712 / A 2002336 / COMMON PLEAS DIVISION / CLSS
                                       Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 20 of 24 PAGEID #: 26


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   CASCO MANUFACTURING SOLUTIONS
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2002336
                                                                                                        SUMMONS
                                   JAMES B MOORE
                                        DEFENDANT


                                        JAMES B MOORE
                                        4267 CLARKS RUN ROAD                           D-1
                                        MAYSVILLE KY 41056




                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        CASCO MANUFACTURING SOLUTIONS
                                        3111 SPRING GROVE AVENUE
                                        CINCINNATI OH 45225

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   JOSHUA M SMITH                                      Clerk, Court of Common Pleas
                                   2623 ERIE AVENUE                                       Hamilton County, Ohio
                                   CINCINNATI         OH           45208

                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      June 30, 2020



                                   *D129186983*
                                   D129186983




                                                                                                                       EXHIBIT A

Powered by TCPDF (www.tcpdf.org)
                                       Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 21 of 24 PAGEID #: 27


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   CASCO MANUFACTURING SOLUTIONS
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2002336
                                                                                                        SUMMONS
                                   JAMES B MOORE
                                        DEFENDANT


                                        PATIENTECH LLC
                                        CO ROBERT GOLDEN                               D-2
                                        13470 ROSEHAWK DRIVE
                                        MORNING VIEW KY 41063



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        CASCO MANUFACTURING SOLUTIONS
                                        3111 SPRING GROVE AVENUE
                                        CINCINNATI OH 45225

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   JOSHUA M SMITH                                      Clerk, Court of Common Pleas
                                   2623 ERIE AVENUE                                       Hamilton County, Ohio
                                   CINCINNATI         OH           45208

                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      June 30, 2020



                                   *D129187014*
                                   D129187014




                                                                                                                       EXHIBIT A

Powered by TCPDF (www.tcpdf.org)
                                             ELECTRONIC
       Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 CERTIFIED MAIL
                                                          Page: 22 of 24 SERVICE
                                                                          PAGEIDRETURN
                                                                                 #: 28
                                                    SUMMONS & COMPLAINT
                                                    A 2002336 D2
                                                    PATIENTECH LLC
                                                    FILED: 07/06/2020 7:01:39




Date Produced: 07/06/2020

HAMILTON COUNTY CLERK OF COURTS:

The following is the delivery information for Certified Mail™ item number 7194 5168 6310 0922 1964.
Our records indicate that this item was delivered on 07/02/2020 at 01:18 p.m. in MORNING VIEW, KY
41063. The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           15642334SEQ1
                                                                                            EXHIBIT A
                                             ELECTRONIC
       Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 CERTIFIED MAIL
                                                          Page: 23 of 24 SERVICE
                                                                          PAGEIDRETURN
                                                                                 #: 29
                                                    SUMMONS & COMPLAINT
                                                    A 2002336 D1
                                                    JAMES B MOORE
                                                    FILED: 07/06/2020 7:01:39




Date Produced: 07/06/2020

HAMILTON COUNTY CLERK OF COURTS:

The following is the delivery information for Certified Mail™ item number 7194 5168 6310 0922 1957.
Our records indicate that this item was delivered on 07/02/2020 at 12:46 p.m. in MAYSVILLE, KY 41056.
The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           15642326SEQ1
                                                                                            EXHIBIT A
             Case: 1:20-cv-00583-TSB Doc #: 1-1 Filed: 07/29/20 Page: 24 of 24 PAGEID #: 30




                                                                                         EXHIBIT A
E-FILED 07/24/2020 11:42 AM / CONFIRMATION 967823 / A 2002336 / JUDGE LUEBBERS / COMMON PLEAS DIVISION / NOTN
